Case: 19-30896        Document: 00515522883        Page: 1      Date Filed: 08/11/2020




            United States Court of Appeals
                 for the Fifth Circuit                           United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 11, 2020
                                    No. 19-30896
                                                                   Lyle W. Cayce
                                                                        Clerk

 Sharon Schaefer,

                                                             Plaintiff—Appellant,

                                       versus

 St. Bernard Parish,

                                                         Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-17784


 Before Jolly, Jones, and Willett, Circuit Judges.
 Per Curiam:*
        After reviewing the record, studying the briefs, and hearing oral
 argument from counsel, we can discern no error in the district court’s grant
 of summary judgment on the plaintiff’s Title VII retaliation and hostile work
 environment claims. The judgment of the district court is AFFIRMED.1


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
        1
            See 5th Cir. R. 47.6.